Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00853-CV

                                 IN RE C.D.M. and C.M.M., Children

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 6, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 13, 2018, relator filed a petition for writ of mandamus. Relator also filed a

motion for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus, which this court granted on November 13, 2018. After considering the petition, this

court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The stay imposed on November 13, 2018 is

LIFTED.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CI-13803, styled In the Interest of C.D.M. and C.M.M., Children,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.